A L L O W A N C E

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anastasia Zhadina (Reg. No. 48,544) on 7/14/22, as a follow up to discussions held on 7/12/22 (see attached interview summary PTO-413), in response to an AFCP 2.0 decision (see attached PTOL-2323).
**** BEGIN AMENDMENT ****

AMEND previous withdrawn CLAIMS 13-15, 20, 22-23 and 25-26 as follows:
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
20. (Cancelled)
22. (Cancelled)
23. (Cancelled)
25. (Cancelled)
26. (Cancelled)

AMEND the APPLICATION TITLE to now read:
	“ELECTRONIC DEVICE WITH DISPLAY SCREEN CAPABLE OF RELIABLE DETECTION OF A USER SELECTED DISPLAYED EYE REGION IN A SCENE TO BE CAPTURED, AND REGION SELECTION METHOD”

**** END AMENDMENT ****





Closest / Related Prior Art
	Examiner notes that an updated search did not lead to any new prior art discoveries.
The prior art references (previously cited/discussed in Non-Final mailed 11/02/21 and Final mailed 5/13/22), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (1, 21 and 24).
	Among the prior art of record, the following art references are considered to be the closest without teaching Applicant’s claimed invention as follows:

ZHANG (US 2017/0289441) teaches an electronic device with a camera and touchscreen display, wherein the electronic device performs focus detection of a face and/or eye regions associated with a touch-selected target “intended” by a user. See Figures 1, 2, 11 and 12.  Zhang further teaches setting face regions and left/right eye regions per AF regions WR, WL, PP2, E2, E, EZ & F, wherein an eye region E can be extended to an enlarged eye region EZ shown in Figures 9-10 (shown below):

    PNG
    media_image1.png
    220
    494
    media_image1.png
    Greyscale

ZHANG’s Figures 9 and 10
YOKOZEKI (US 2016/0295100) teaches (Fig.16A: steps S1612-S1614) to extend an eye region vertically into upper & lower regions 2106 & 2108 for a sideways oriented face (Fig.21B, when user touch input is 2107), as well as, extend an eye region horizontally to left/right regions 2103 & 2104 for a front oriented face (Fig.21A, when user touch input is 2102) in view of para [0161-0162].
 

    PNG
    media_image2.png
    240
    492
    media_image2.png
    Greyscale

YOKOZEKI’s Figures 21A & 21B

	The prior art of record ZHANG and YOKOZEKI does not teach Applicant’s claimed feature: “in a case where the face is facing diagonally, the setting unit: sets sizes of the left region and the right region to different sizes according to a positional relationship between the left eye and the right eye, and in a case where a predetermined condition is satisfied, extends a smaller size region of the left region and the right region” (see Applicant’s Figures 9C & 9D).



KUNISHIGE (US 2012/0147252) discloses a camera which performs Focus Detection to set AF frames for face/eye regions (Fig. 20A shown below) based on determined size, position and face turning angle according to method embodiments disclosed in Figures 9, 10A/B, 11, 12A/B, 15, and 18.

    PNG
    media_image3.png
    342
    510
    media_image3.png
    Greyscale


SONG (US 2017/0118405) teaches a focus detection camera with a display user interface allowing for setting both left and right regions of different sizes (1202 & 1204) for selecting a left eye or right eye of a specified face. See Figure 12a shown below:

    PNG
    media_image4.png
    506
    373
    media_image4.png
    Greyscale

	WATANABE (US 6,888,567) teaches a focus detection camera with a display user interface that allows for setting both left and right regions for selecting a left eye or right eye of a specified face. See Figures 5A-5C shown below:

   
    PNG
    media_image5.png
    280
    410
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    288
    376
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    282
    367
    media_image7.png
    Greyscale



The prior art of record KUNISHIGE, SONG, and WATANABE and does not teach Applicant’s claimed feature: “in a case where the face is facing diagonally, the setting unit: sets sizes of the left region and the right region to different sizes according to a positional relationship between the left eye and the right eye, and in a case where a predetermined condition is satisfied, extends a smaller size region of the left region and the right region” (see Applicant’s Figures 9C & 9D).







Allowable Subject Matter
Claims 1-4, 7-12, 16-19, 21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
All previous claim rejections have been overcome, and thus, have been withdrawn.
Independent claims 1, 21 and 24 are allowed in view of their recent amendments (AFCP 2.0 filed 6/24/22), the recent interviews with Applicant’s Representative (see attached interview summary) AND for reasons made clear throughout prosecution. 
The closest prior art (discussed above), whether taken alone or in reasonable combination, does not teach the following limitations as analogously recited in claims 1, 21 and 24 (with emphasis in bold/underlined):
“wherein, in a case where the face is facing diagonally, the setting unit: sets sizes of the left region and the right region to different sizes according to a positional relationship between the left eye and the right eye, and in a case where a predetermined condition is satisfied, extends a smaller size region of the left region and the right region, and wherein the predetermined condition includes at least one of the specified face satisfying a condition for becoming a main object, a degree of reliability of detection of an eye corresponding to the smaller size region as an eye being equal to or greater than a predetermined value, and an eye corresponding to a larger size region of the left region and the right region being selected”.

Claims 1-4, 7-12 & 16-19 are allowed for depending from allowable claim 1.
Support for these allowable claim features can be appreciated over Applicant’s specification disclosed in Figures 9C & 9D and Figures 4 & 7.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698